Citation Nr: 1010552	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-24 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran served on active duty from March 1977 to January 
1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2007, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of her 
claim.

In January 2008, the Board denied the Veteran's claim for 
service connection for PTSD.  The Veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court) and in June 2008, the Court granted a Joint Motion of 
the parties to remand (JMR), and remanded the case to the 
Board for readjudication consistent with the JMR.  In 
November 2008, the Board again denied the service connection 
for PTSD.  The Veteran thereafter appealed to the Court.  
Pursuant to a second JMR, in September 2009, the Court again 
remanded the case to the Board for readjudication consistent 
with the JMR.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT


PTSD is attributable to service.  




CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Further, VA 
regulation provides that, with chronic disease shown as such 
in service (or within an applicable presumptive period under 
section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  In considering claims of 
veterans who engaged in combat, the adverse effect of not 
having an official report of an inservice injury or disease 
can be overcome by satisfactory lay or other evidence which 
shall be sufficient proof of service occurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of service.  38 U.S.C.A. § 1154(b).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the Veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, a veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."

In this case, the Veteran served during peacetime; there was 
no combat service.  Rather, she claims that she was raped by 
another service member.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The Board notes that the element at issue for this claim 
concerns whether there is adequate and credible supporting 
evidence that the Veteran's claimed in-service stressor 
actually occurred as there already is a diagnosis of PTSD.  
See 38 C.F.R. § 3.304(f).  The Board must pay particular 
attention to the requirements of 38 C.F.R. § 3.304(f)(3), 
which, as addressed above, provide that VA must consider 
other substitute forms of evidence and information, beyond 
that contained in the Veteran's service records, as possible 
evidence in support of the occurrence of a claimed in-service 
stressor related to personal assault.  Claims involving 
personal assaults fall within the category of situations in 
which it is not unusual for there to be an absence of service 
records documenting the events the veteran has alleged.  See, 
e.g., Patton v. West, 12 Vet. App. at 281.

The Veteran's claims that her inservice stressor was a 
personal assault by a sergeant in September or October 1977.  
She contends that her mess sergeant drove her to the woods 
and sexually assaulted her.  She stated that he was caught by 
the police, who happened to be a friend of his, and told him 
to take her someplace else.  Her assailant then took her to 
another mess sergeant's house where she was sexually 
assaulted by several of his friends.  The Veteran stated that 
all she remembers was waking up the next day in her barracks.  
She went to her battalion commander (also a friend of the 
assailant) who said that he would take care of it.  The 
Veteran stated that two days later she was transferred to 
Headquarters working as a liaison officer.  Previously, she 
was working as a chef.  Then a few months later her Major 
came to her and told her that the Red Cross had called him 
and said that her grandmother was sick, and that she had to 
leave the Army to care for her.  

The Veteran stated that she did not report the incident to 
the police.  She has also testified that she did not see any 
doctors at the time she was assaulted.  The Veteran stated 
that she told two people about the assault, her grandmother 
and her brother and that both are now deceased.  She has also 
reported that she never reported the incident or sought 
counseling for it.

In the first JMR, it was noted that the Veteran had reported 
that she informed her battalion commander about her claimed 
in-service sexual assault and that the Board had previously 
failed to adequately discuss what, if any, reasonable efforts 
were made to obtain relevant information from the battalion 
commander.  

In the November 2008 decision, the Board noted that the Court 
had stated in Forcier v. Nicholson, 19 Vet. App. 414, 422 
(2006), that, "If in the process of identifying these 
potential sources, a claimant provided the name or names of 
any persons who allegedly perpetrated the assault or the 
names of any potential witnesses, the Secretary's reasonable 
efforts to assist, as required under section 5103A(a), may 
also include attempting to assist the claimant in obtaining 
statements from these persons."  The Board cited to an 
August 2004 form sent to the Veteran by the RO which 
specifically requested that she provide the full names and 
ranks of any others who were involved in the assault.  She 
was also advised that if she discussed the event with any 
other individual, she may want to ask them to provide a 
statement concerning their knowledge of the incident, and 
that if the incident was reported to authorities, to list 
their complete name and address.  However, the Board 
indicated that he Veteran had not provided the name of her 
battalion commander or any statement from him, despite the 
request from the RO for such information.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  She had previously 
indicated in her June 2004 stressor statement that the 
battalion commander was a friend of her assailant.  When 
contacted by the RO in August 2006, she stated that she had 
no other information or evidence to give to VA to 
substantiate her claim.  Accordingly, the Board found that 
there was no further duty to assist with respect to this 
aspect of the claim.

In the current JMR, it was indicated that the Board should 
again determine if it is necessary for VA to attempt to 
identify the Veteran's battalion commander based on the 
available information regarding the Veteran's units of 
service or through coordination with the appropriate entity, 
such as the National Personnel Records Center (NPRC).  It was 
also indicated that the Board should decide whether, if the 
battalion commander is located, VA should attempt to obtain a 
statement from his regarding his knowledge of the claimed 
sexual assault.  

At this juncture, the Board notes that it is unnecessary to 
corroborate the claimed stressor with such information as the 
Veteran has submitted additional evidence subsequent to the 
JMR in support of her claim.  This new evidence places the 
claim in equipoise and the Board must afford the Veteran the 
benefit of the doubt.  Therefore, the Board concludes that 
the claim may be granted on that basis and a remand is not 
necessary here.  See Mariano v. Principi, 17 Vet. App. 305, 
312 (2003) (noting that, because it is not permissible for VA 
to undertake additional development to obtain evidence 
against an appellant's case, VA must provide an adequate 
statement of reasons or bases for its decision to pursue such 
development where such development could be reasonably 
construed as obtaining additional evidence for that purpose.)

However, in reply to the inquiry posed in the JMR, the Board 
finds that a request being made of the battalion commander 
who purportedly assisted in concealing a crime regarding the 
claimed rape is similar to a request being made of the 
alleged perpetrator of the claimed rape, for verification of 
that crime.  It is ethically problematical whether any 
government agency should request that an individual 
incriminate himself 30 years after the alleged crime occurred 
in order to verify the claim of another individual.  However, 
as noted, the claim is being granted on the record.  

A review of the contemporaneous service records does not 
reflect evidence that the Veteran was sexually assaulted 
during service.  The service treatment records and service 
personnel records are negative for any complaints, treatment, 
or diagnoses of a mental disorder or any other indicia of in-
service trauma.  While the Veteran has stated that she did 
not have an exit examination from service, (see, VA Form 9 
dated in July 2005), a discharge examination report is in the 
file.  On the Veteran's January 1978 discharge exam, she 
checked "yes" for having venereal disease; however, she 
denied nervous problems of any sort.  A review of the service 
medical records reflects that she was treated for thrush in 
March 1977 and was in contact with gonorrhea in August 1977; 
however, these events were prior to her claimed sexual 
assault.  Pelvic examination and psychiatric evaluation were 
normal on separation from service in January 1978.

The Veteran's service personnel records show that she was 
transferred from Fort Jackson, South Carolina, to Fort Sill, 
Oklahoma, in July 1977.  She was promoted to private first 
class on November 22, 1977.  Thereafter, she was discharged 
due to hardship, at her request.  On her January 1978 
application, the Veteran stated that her children were living 
with her grandmother.  She stated that she had received a 
letter from her grandmother's doctor indicating the severity 
of her grandmother's health and that the only way she could 
care for her grandmother and her children was to request 
separation.

The Veteran has indicated that she did not report the 
incident to the police and did not seek any medical treatment 
or counseling.  She has indicated that she did inform three 
people of the incident, two of which are now deceased.  There 
is no verification from the third person, her battalion 
commander.

She contends, in essence, that she was forced to leave the 
military after her alleged assault.  At her hearing in August 
2007, she said that after she was sent to Headquarters, the 
Major informed her that her grandmother was ill and that she 
had to leave the Army to care for her.  She said that when 
she arrived home after her separation from service in 1978, 
she told her grandmother that she was not returning to the 
military because she had been discharged to care for her, and 
her grandmother said, "Baby, I'm not sick."  In essence, 
she appears to be claiming that her grandmother was not 
really ill and that the military used this as a ruse to 
discharge her.  She appears to be indicating that she learned 
of her grandmother's illness from her Major.

However, review of the personnel records shows that in 
January 1978 the Veteran herself completed an Application for 
Separation due to Hardship.  She said that she had received a 
letter from her grandmother's doctor disclosing the severity 
of her health and the need for her to be move closer to her 
in Tampa.  She stated that because there were no Army 
stations near Tampa, she was requesting separation from 
service.  The Veteran's current contentions conflict with the 
statements made on her January 1978 Application for 
Separation due to Hardship.

Further, the Veteran testified in August 2007 that her 
grandmother visited her the day after the assault took place.  
She indicated that this occurred at Thanksgiving time and her 
grandmother went to the mess hall and took a picture of her 
assailant.  The Veteran stated that she was supposed to 
finish setting up the table, and her grandmother asked the 
assailant if she could take a picture of him next to that 
table.  However, the veteran had previously indicated that 
the assault took place in September or October 1977 and that 
she was transferred to Headquarters two days after it 
occurred to work as a liaison officer.  Her statement that 
she was working at the mess hall setting up a table in 
November 1977, around the time of Thanksgiving, is 
inconsistent.  The Veteran also stated in her substantive 
appeal that she did not receive a separation examination 
because of her hurried separation; however, as noted above, 
one was performed in January 1978.

However, the Veteran has recently submitted evidence which 
supports her claim, consisting of statements from her 
husband, a brother, and her sister-in-law.  Although none of 
these persons were those that the Veteran contacted during 
service, they indicated that after service, the Veteran 
appeared non-social, isolated, and depressed.  They basically 
indicated that they had knowledge of the Veteran's demeanor 
before and after service, and the changes thereto.  Her 
sister-in-law indicated that her husband (the Veteran's 
deceased brother) told her that the Veteran had been raped 
while she was in service by her sergeant.  Her surviving 
brother indicated that he was very close to the Veteran 
before service; however, after service, the Veteran was a 
completely different person.  He recognized that something 
had happened to her, but to this day, she would not discuss 
it with him.  Her husband stated that they were childhood 
sweethearts and then best buddies during service (although 
not serving in the same unit), but the Veteran stopped 
writing to him and became very cold.  After the claimed 
incident, she withdrew and seemed broken down.  She was no 
longer interested in intimate contact.  He related that he 
did not know about the sexual trauma until they were in 
counseling and she finally told him of the alleged rape.  

The Veteran also submitted a January 2010 private medical 
report from Earl Taitt, M.D., a board-certified psychiatrist.  
He reviewed her report of the claimed inservice sexual 
trauma.  He discussed her current psychiatric symptoms.  Dr. 
Taitt also performed a mental status examination.  The 
diagnosis was PTSD.  The Axis IV diagnosis was psychosocial 
stressors, sexual assault.  Thus, the examiner made a 
determination that the Veteran's PTSD was related to the 
claimed sexual assault, also indicating that this was a 
sufficient stressor.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379 (1998).  Dr. Taitt went on to clarify that the 
sexual trauma that occurred during the military caused the 
PTSD.  He stated that he had reviewed the three lay 
statements from individuals who noticed her change in mood 
and behavior at a time consistent with the report of being 
raped.  

There is evidence in favor and against the Veteran's claim.  
The evidence against the claim includes a myriad of 
inconsistencies in the Veteran's statements as well as a lack 
of contemporaneous evidence supporting the claimed rape.  
However, there is also supporting evidence which was 
submitted after the most recent JMR.

In affording the Veteran the benefit-of-the-doubt, as 
required by VA law and regulations, there is evidence that 
tends to corroborate the existence of an inservice stressor.  
Specifically, while the inservice rape described by the 
Veteran is not specifically corroborated, there is generally 
supporting evidence that the rape occurred via the three lay 
statements.  The VA examiner felt that these lay statements 
sufficiently demonstrated changes in mood and behavior, which 
concurred with the Veteran's report of being raped.  
Therefore, in affording the Veteran every reasonable doubt 
with regard to credibility inconsistencies and in view of the 
report of the board-certified psychiatrist, the Board finds 
that the evidence in this case is so evenly balanced so as to 
allow application of the benefit-



of-the-doubt rule and service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


